Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
2. Claim 1 has been amended. Claims 10-18, 20, 22, 24, 25 are withdrawn. 
Claims 1-9, 19, 21, 23 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. (new rejection) Claims 1-9, 19, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-9, 19, 21, 23 as submitted 7/2/2021.



Claim Rejections - 35 USC § 103
4. (previous rejection, withdrawn) Claims 1-9, 23 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roden (US20100297 144; previously cited) in view of Vasievich et al. (W02009129227; previously cited; cited in applicant’s IDS submitted 3/21/2019).
Applicant contends: applicant has submitted the unique and unobvious character of the invention; a vaccine formulation consists of two separate components, wherein the particular configuration of co-existence of the components results in an unexpectedly increased and robust immunogenic response; the sum is greater than the parts; neither Roden nor Vasievich et al. individually or in combination teach this unique aspect of the invention; unlike Roden and Vasievich et al., wherein the peptide is coupled to the nanoparticle or encapsulated to form a single structure applicant’s invention comprises a vaccine formulation that consists of two components co-existing therein separately; Roden teaches that at least 2 peptides must be conjugated to each other via linker, and that the linked peptide sequence is coupled to a nanoparticle carrier including a micelle; Vasievich et al. teaches a peptide vaccine in which the 
In view of applicant’s amendments, the rejection is withdrawn.

5. (previous rejection, withdrawn) Claims 19, 21 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roden in view of Vasievich et al. as applied to claims 1-9, 23 above and further in view of Chen et al. (“Induction of Cytotoxic T-Lymphocytes and Antitumor Activity by a Liposomal Lipopeptide Vaccine,” Mol. Pharm. 5(3): 464-471 (2008)(cited in applicant’s IDS submitted 3/21/2019) and Tindle et al. (U.S. Patent No. 6183745) (cited in applicant’s IDS submitted 3/21/2019).
Applicant contends: neither Chen et al. nor Tindle et al. remedies the deficiencies; Chen et al. teaches away from separate and independent structures.
In view of the withdrawal of the rejection over Roden in view of Vasievich et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. (new rejection) Claims 1, 3, 4, 7-9, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackett et al. (WO2009142892)(cited in the Advisory Action issued 8/6/2021) in view of Khlief et al. (US20040106551)(cited in the Advisory Action issued 8/6/2021).

See also the 35 U.S.C. 112(b) rejection above.
Hackett et al. teaches: compositions comprising cationic lipids (title); cationic lipids (p. 1); use of cationic lipids alone (abstract; p. 61)(as recited in claim 1); including nanoparticle forms (p. 39)(as recited in claim 1); including for treatment of cancer (pages 1, 60); DOTAP (p. 14)(as recited in claims 3, 4).
Hackett et al. does not teach the particulate antigen assemblies; spherical; HPV protein; cancer antigen.
Khlief et al. teaches: HPV immunogenic peptides (abstract)(as recited in claims 8, 9, 23); for inducing immune response [0024]; against tumors (claim 18 of Khlief et al.); in micelle [0124](as recited in claim 1; interpreted as reading upon spherical as recited in claim 7).
One of ordinary skill in the art would have been motivated to combine cationic lipid as taught by Hackett et al. with the antigen assemblies as taught by Khlief et al. Hackett et al. teaches composition for treating cancer, and Khlief et al. also teaches composition for treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As Hackett et al. and Khlief et al. are considered to teach separate compositions combined in a larger formulation in order to treat cancer, such a formulation is considered to meet the claim language “wherein the micellar structures are not coupled to the nanoparticles 

and the cationic lipid co-exist independently in the vaccine formulation.”
One of ordinary skill in the art would have had a reasonable expectation of success for combining cationic lipid as taught by Hackett et al. with the antigen assemblies as taught by Khlief et al. There would have been a reasonable expectation of success given the underlying materials and methods (compositions for treating cancer as taught by Hackett et al. and Khlief et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

7. (new rejection) Claims 2, 5, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackett et al. in view of Khlief et al. as applied to claims 1, 3, 4, 7-9, 23 above, and further in view of Vasievich et al. (W02009129227; previously cited; cited in applicant’s IDS submitted 3/21/2019).
See claims 2, 5, 6 as submitted 7/2/2021.
See the teachings of Hackett et al. in view of Khlief et al. above. It is noted that Hackett et al. in view of Khlief et al. already teaches or suggest use of DOTAP (p. 14).
Hackett et al. in view of Khlief et al. does not teach R-DOTAP immunomodulator.
Vasievich et al. teaches: use of cationic lipids (abstract); use of HPV antigen [0068]; including wherein cationic lipid induces immune response [0012]; wherein both enantiomers of DOTAP are effective at inducing activation of dendritic cells, the first step in inducing immune response [0010]; use of racemic mixtures (p. 30); wherein R-DOTAP was a more potent immune 
One of ordinary skill in the art would have been motivated to use compositions comprising R-DOTAP as taught by Vasievich et al. with the composition as taught by Hackett et al. in view of Khlief et al. Hackett et al. in view of Khlief et al. teaches induction of immune response against HPV and use of DOTAP, and Vasievich et al., which also teaches induction of immune response against HPV and use of DOTAP, teaches the added advantage wherein R-DOTAP is a more potent immune activator (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using R-DOTAP as taught by Vasievich et al. with the composition as taught by Hackett et al. in view of Khlief et al. There would have been a reasonable expectation of success given the underlying materials (DOTAP as taught by Hackett et al. in view of Khlief et al. and Vasievich et al.) and methods (inducing immune response as taught by Hackett et al. in view of Khlief et al. and Vasievich et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

8. (new rejection) Claims 19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackett et al. in view of Khlief et al. as applied to claims 1, 3, 4, 7-9, 23 above, and further in view of Chen et al. (“Induction of Cytotoxic T-Lymphocytes and Antitumor Activity by a Liposomal Lipopeptide Vaccine,” Mol. Pharm. 5(3): 464-471 
See claims 19, 21 as submitted 7/2/2021.
See the teachings of Hackett et al. in view of Khlief et al. above.
Hackett et al. in view of Khlief et al. does not teach SEQ ID NO: 6 (sequence KSSMHGDTPTLHEYMLDLQPETT); modified antigen.
Chen et al. teaches the modification of antigen and use of a KSS amino acid spacer with HPV peptide for use in vaccine formulation (p. 2)(KSS correlates to positions 1-3 of SEQ ID NO: 6). Tindle et al. teaches subunit peptide papilloma vaccines comprising E7 protein (column 1); including use of SEQ ID NO: 43 (MHGDTPTLHEYMLDLQPETT, which correlates 100% with positions 4-23 of SEQ ID NO: 6).
Since Chen et al. teaches the use of KSS spacer with E7 peptide antigen, and Tindle et al. teaches such a peptide, it is asserted that SEQ ID NO: 6 is an obvious embodiment of KSS spacer known in the art linked to known E7 antigen to correlate with instant SEQ ID NO: 6. Further, use of KSS spacer with E7 peptide antigen is considered to be modified antigen (as recited in claim 21).
One of ordinary skill in the art would have been motivated to use the antigen SEQ ID NO: 6 (including modified antigen) as taught by Chen et al. in view of Tindle et al. with the composition as taught by Hackett et al. in view of Khlief et al. Hackett et al. in view of Khlief et al. teaches the use of HPV antigen in the disclosed vaccine composition, including that of HPV, and Chen et al. in view of Tindle et al. teaches such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).

Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
9. (previous rejection, withdrawn) Claims 1-9, 19, 21, 23 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31, 34, 37-39, 42, 45-48, 65-70 of copending Application No. 14/531469 in view of Roden, Vasievich et al., Chen et al. and Tindle et al. (all references cited above).
Applicant contends: the amended claims are clear of the copending application; this rejection should be held in abeyance.
In view of applicant’s amendments, the rejection is withdrawn.

10. (previous rejection, withdrawn) Claims 1-9, 19, 21, 23 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-18 
Applicant contends: the amended claims are clear of the copending application; this rejection should be held in abeyance.
In view of applicant’s amendments, the rejection is withdrawn.

11. (previous rejection, withdrawn) Claims 1-9, 19, 21, 23 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/210750 in view of Roden, Chen et al. and Tindle et al. (all references cited above).
Applicant contends: the amended claims are clear of the copending application; this rejection should be held in abeyance. 
In view of applicant’s amendments, the rejection is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. (new rejection) Claims 1-9, 19, 21, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31, 34, 37-39, 42, 45-48, 71-74, 76 of copending Application No. 14/531469 in view of Hackett et al., Khlief et al., Vasievich et al., Chen et al. and Tindle et al. (all references cited above).
See claims 1-9, 19, 21, 23 as submitted 7/2/2021.

Claims 29-31, 34, 37-39, 42, 45-48, 71-74, 76 of copending Application No. 14/531469 do not recite the micellar antigen; R-DOTAP; SEQ ID NO: 6.
See the recitations of Hackett et al., Khlief et al., Vasievich et al., Chen et al. and Tindle et al. above.
One of ordinary skill in the art would have been motivated to use micellar antigen; R-DOTAP; SEQ ID NO: 6 as taught by Hackett et al., Khlief et al., Vasievich et al., Chen et al. and Tindle et al. with the composition as recited in claims 29-31, 34, 37-39, 42, 45-48, 71-74, 76 of copending Application No. 14/531469. Claims 29-31, 34, 37-39, 42, 45-48, 71-74, 76 of copending Application No. 14/531469 recite composition with cationic lipid and antigen, and Hackett et al., Khlief et al., Vasievich et al., Chen et al. and Tindle et al. teach such a cationic lipid and antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using micellar antigen; R-DOTAP; SEQ ID NO: 6 as taught by Hackett et al., Khlief et al., Vasievich et al., Chen et al. and Tindle et al. with the composition as recited in claims 29-31, 34, 37-39, 42, 45-48, 71-74, 76 of copending Application No. 14/531469. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


13. (new rejection) Claims 1-9, 19, 21, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10702541 in view of Hackett et al., Khlief et al., Chen et al. and Tindle et al. (all references cited above).
See claims 1-9, 19, 21, 23 as submitted 7/2/2021.
Claims 1-13 of U.S. Patent No. 10702541 recite a pharmaceutical composition comprising an immunologically active enantiomer of a cationic lipid component and one or more antigens, wherein the cationic lipid component consists of R-DOTAP, and wherein the composition is effective to activate an immune system in a patient.
Claims 1-13 of U.S. Patent No. 10702541 do not recite the micellar antigen; SEQ ID NO: 6.
See the recitations of Hackett et al., Khlief et al., Chen et al. and Tindle et al. above.
One of ordinary skill in the art would have been motivated to use micellar antigen; SEQ ID NO: 6 as taught by Hackett et al., Khlief et al., Chen et al. and Tindle et al. with the composition as recited in claims 1-13 of U.S. Patent No. 10702541. Claims 1-13 of U.S. Patent No. 10702541 recite composition with cationic lipid and antigen, and Hackett et al., Khlief et al., Chen et al. and Tindle et al. teach such a cationic lipid and antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using micellar antigen; SEQ ID NO: 6 as taught by Hackett et al., Khlief et al., Chen et al. and Tindle et al. with the composition as recited in claims 1-13 of U.S. Patent No. 10702541. There 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

14. (new rejection) Claims 1-9, 19, 21, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/210750 in view of Hackett et al., Khlief et al., Chen et al. and Tindle et al. (all references cited above).
See the recitations to claims 1-9, 21, 23 above.
Claims 1-14 of copending Application No. 16/210750 recite a method for modifying a type IFN signaling pathway in a subject comprising the administration a cationic lipid to the mammal; R-DOTAP; antigen.
Claims 1-14 of copending Application No. 16/210750 do not recite the micellar antigen; SEQ ID NO: 6.
See the recitations of Hackett et al., Khlief et al., Chen et al. and Tindle et al. above.
It is noted that the method of using the composition renders the composition obvious. This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the 
One of ordinary skill in the art would have been motivated to use micellar antigen; SEQ ID NO: 6 as taught by Hackett et al., Khlief et al., Chen et al. and Tindle et al. with the method and composition as recited in claims 1-14 of copending Application No. 16/210750. Claims 1-14 of copending Application No. 16/210750 recite composition with cationic lipid and antigen, and Hackett et al., Khlief et al., Chen et al. and Tindle et al. teach such a cationic lipid and antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using micellar antigen; SEQ ID NO: 6 as taught by Hackett et al., Khlief et al., Chen et al. and Tindle et al. with the composition as recited in claims 1-14 of copending Application No. 16/210750. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Conclusion
15. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648